Citation Nr: 1513205	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-13 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to a psychiatric disorder.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for loss of vision.

5.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), claustrophobia, and adjustment disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to August 1972 and from March 1976 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran perfected separate appeals of the issues of entitlement to service connection for posttraumatic stress disorder, claustrophobia, and adjustment disorder.  However, as these are all psychiatric disabilities, the Board recharacterized the Veteran's original claims of service connection as a single claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, claustrophobia, and adjustment disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has hypertension related to service or caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence is against finding that the Veteran has diabetes mellitus related to service or caused or aggravated by a service-connected disability.

3.  The Veteran has a right ear hearing loss disability related to exposure to loud noise in service.

4.  The Veteran does not have a left ear hearing loss disability pursuant to 38 C.F.R. § 3.385.

5.  The preponderance of the evidence is against finding that the Veteran has a vision disorder related to service.

6.  The Veteran is not diagnosed with a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

3.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

5.  The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in May 2010, July 2010, and August 2010.

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran a physical examination regarding hearing loss.  VA has obtained all treatment records that the Veteran identified and provided authorization for VA to obtain.

In regard to the Veteran's claims for service connection for hypertension, diabetes, loss of vision, and psychiatric disorder, the Veteran has not been afforded a VA medical examination.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, as discussed in detail below, there is no indication that the Veteran's hypertension, diabetes, and loss of vision may be related to the Veteran's active service, and there is no current diagnosis of any psychiatric disorder or indication that any psychiatric disorder may be related to the Veteran's active service.  As such, it is unnecessary to afford the Veteran a VA medical examination regarding the etiology of hypertension, diabetes, loss of vision, and psychiatric disorder.

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Hypertension

The Veteran seeks entitlement to service connection for hypertension, to include as secondary to a psychiatric disorder.  The Veteran contends that he was treated for hypertension while in service.

Service treatment records do not reveal any complaint, diagnosis, or treatment for any hypertension.  On a dental patient history dated in January 1977, and signed by the Veteran, the Veteran reported no treatment for high blood pressure.  Upon examination at separation from service in September 1977 the Veteran was not noted to have any hypertension.  The Veteran was noted to have a blood pressure of 110/80.  Post service treatment records reveal that the Veteran was diagnosed with hypertension; however, there is no diagnosis of hypertension within one year of separation from service.  

Entitlement to service connection for hypertension is not warranted.  Initially, it is noted that the Veteran is not in receipt of service connected benefits for any psychiatric disorder.  As such, entitlement to service connection for hypertension as secondary to a psychiatric disorder is not warranted.  There is no indication of a diagnosis of hypertension in the service treatment records and the post service treatment records do not reveal any diagnosis of hypertension within one year of separation.  In addition, there is no indication that the Veteran's hypertension may be related to his active service.  Therefore, service connection for hypertension is denied.

B.  Diabetes Mellitus

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran contends that he was treated for diabetes while in service.  

Service treatment records do not reveal any complaint, diagnosis or treatment for any diabetes mellitus.  On a dental patient history dated in January 1977, and signed by the Veteran, the Veteran reported no treatment for diabetes.  Upon examination at separation from service in September 1977 the Veteran was not noted to have any diabetes.  Post service treatment records reveal that the Veteran was diagnosed with diabetes mellitus in November 2002.  There is no indication in the post service treatment records that the Veteran's diabetes mellitus is related to his active service.

Entitlement to service connection for diabetes mellitus is not warranted.  Initially, it is noted that the Veteran is not in receipt of service connected benefits for any psychiatric disorder.  As such, entitlement to service connection for diabetes mellitus as secondary to a psychiatric disorder is not warranted.  The Veteran was not diagnosed with diabetes in service or within one year of separation from service.  Finally, there is no indication that the Veteran's diabetes mellitus is related to the Veteran's active service.  Therefore, service connection for diabetes mellitus is denied.

C.  Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran was afforded a VA medical examination in August 2010.  The Veteran reported tha the was exposed to combat training and hand grenades, explosions and loud trucks.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
25
35
LEFT
25
30
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.

The examiner rendered the opinion that based upon the reported noise trauma the Veteran was exposed to in service it is at least as likely as not that the inception of the hearing loss is due to acoustic noise trauma.  A review of the Veteran's service records showed normal hearing at discharge, however, based upon his report the Veteran was exposed to damaging noise which caused damage to the hair cells of the cochlear, resulting in a progressive hearing loss that often takes years to result in a functional hearing loss or to reveal itself on the audiogram.

Entitlement to service connection for right ear hearing loss is warranted.  The Veteran has reported exposure to loud noise in service.  The Veteran has a right ear hearing loss disability pursuant to 38 C.F.R. § 3.385.  After examination a VA medical examiner found that the Veteran's hearing loss was at least as likely as not related to the Veteran's reported exposure to loud noise in service.  Affording the Veteran the benefit of the doubt, the Veteran's right ear hearing loss was incurred in service and, therefore, service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is not warranted.  Examination in August 2010 does not reveal left ear hearing loss pursuant to 38 C.F.R. § 3.385, therefore, service connection for left ear hearing loss is denied.

D.  Loss of Vision

The Veteran seeks entitlement to service connection for loss of vision.  The Veteran reports that he has vision loss due to his diabetes mellitus.

Service treatment records do not reveal any loss of vision.  Post service treatment records reveal that the Veteran has had a decline in distance and near visual acuity and his vision has been followed due to his diabetes mellitus.

Entitlement to service connection for loss of vision is not warranted.  Initially, the Board notes that the Veteran is not in receipt of service connection for diabetes mellitus.  As such, entitlement to service connection for loss of vision as secondary to diabetes mellitus is not warranted.  Service treatment records do not reveal any loss of vision and there is no indication that the Veteran's current loss of vision is related to the Veteran's active service.  In addition, refractive error is not a disability for VA purposes.  38 C.F.R. § 3.303(c).  As the preponderance of the evidence is against the Veteran's claim, entitlement to service connection for loss of vision is denied.

E.  Psychiatric disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder including PTSD, claustrophobia, and adjustment disorder.

Service treatment records do not reveal any psychiatric complaint, diagnosis or treatment.  The Veteran has reported that he has lost jobs due to his anti-social nature and inability to get along with a group of people working on a team, and that he had difficulty working behind prison walls or in a confined area.  A March 2010 private treatment note indicates that the Veteran had a prescription for diazepam as needed for anxiety.  However, there is no diagnosis of any psychiatric disability, including in problems list in the March 2010 treatment note, and there is no further reference to diazepam or anxiety.

The preponderance of the evidence is against a finding that the Veteran has a current diagnosis of any psychiatric disability.  As such, the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for hypertension, to include as secondary to a psychiatric disorder, is denied.

Service connection for diabetes mellitus, to include as secondary to a psychiatric disorder, is denied.

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for loss of vision is denied.

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), claustrophobia, and adjustment disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


